Exhibit 10.32

UNUM GROUP

STOCK INCENTIVE PLAN OF 2007

SECTION 1. Purpose; Definitions

The purpose of this Plan is to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a long-term incentive plan providing incentives directly linked to stockholder
value. Certain terms used herein have definitions given to them in the first
place in which they are used. In addition, for purposes of this Plan, the
following terms are defined as set forth below:

(a) “Affiliate” means a corporation or other entity controlled by, controlling
or under common control with, the Company.

(b) “Applicable Exchange” means the New York Stock Exchange or such other
securities exchange as may at the applicable time be the principal market for
the Common Stock.

(c) “Award” means an Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Units or Other Stock-Based Award granted
pursuant to the terms of this Plan.

(d) “Award Agreement” means a written document or agreement setting forth the
terms and conditions of a specific Award.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” means, unless otherwise provided in an Award Agreement, (i) “Cause”
as defined in any Individual Agreement to which the applicable Participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause: (A) conviction of the Participant for committing a felony under federal
law or the law of the state in which such action occurred, (B) dishonesty in the
course of fulfilling the Participant’s employment duties, (C) failure on the
part of the Participant to perform substantially such Participant’s employment
duties in any material respect, (D) a material violation of the Company’s ethics
and compliance program, or (E) before a Change in Control, such other events as
shall be determined by the Committee and set forth in a Participant’s Award
Agreement. Notwithstanding the general rule of Section 2(c), following a Change
in Control, any determination by the Committee as to whether “Cause” exists
shall be subject to de novo review.

(g) “Change in Control” has the meaning set forth in Section 10(b).

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department.



--------------------------------------------------------------------------------

Reference to any specific section of the Code shall be deemed to include such
regulations and guidance, as well as any successor provision of the Code.

(i) “Commission” means the Securities and Exchange Commission or any successor
agency.

(j) “Committee” has the meaning set forth in Section 2(a).

(k) “Common Stock” means common stock, par value $.10 per share, of the Company.

(l) “Company” means Unum Group, a Delaware corporation.

(m) “Disability” means (i) “Disability” as defined in any Individual Agreement
to which the Participant is a party, (ii) if there is no such Individual
Agreement or it does not define “Disability,” (A) any illness or other physical
or mental condition of a Participant that renders the Participant incapable of
performing his customary and usual duties for the Company, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder which, in the judgment of the
Committee, is permanent and continuous in nature, or (B) if there is no such
plan applicable to the Participant, “Disability” as determined by the Committee.
The Committee may require such medical or other evidence as it deems necessary
to judge the nature and permanency of the Participant’s condition.
Notwithstanding the above, with respect to an Incentive Stock Option, Disability
shall mean Permanent and Total Disability as defined in Section 22(e)(3) of the
Code and, to the extent required by Section 409A of the Code, “disability”
within the meaning of Section 409A of the Code.

(n) “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Company, of the stock
of the Subsidiary or Affiliate) or a sale of a division of the Company and its
Affiliates.

(o) “Eligible Individuals” means directors, officers, employees and consultants
of the Company or any of its Subsidiaries or Affiliates, and prospective
employees and consultants who have accepted offers of employment or consultancy
from the Company or its Subsidiaries or Affiliates.

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(q) “Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of a share of Common Stock on the Applicable Exchange on the date
of measurement, or if Shares were not traded on the Applicable Exchange on such
measurement date, then on the next preceding date on which Shares were traded,
all as reported by such source

 

2



--------------------------------------------------------------------------------

as the Committee may select. If the Common Stock is not listed on a national
securities exchange, Fair Market Value shall be determined by the Committee in
its good faith discretion.

(r) “Free-Standing SAR” has the meaning set forth in Section 5(b).

(s) “Full-Value Award” means any Award other than an Option or Stock
Appreciation Right.

(t) “Grant Date” means (i) the date on which the Committee by resolution selects
an Eligible Individual to receive a grant of an Award and determines the number
of Shares to be subject to such Award, or (ii) such later date as the Committee
shall provide in such resolution.

(u) “Incentive Stock Option” means any Option that is designated in the
applicable Award Agreement as an “incentive stock option” within the meaning of
Section 422 of the Code, and that in fact so qualifies.

(v) “Individual Agreement” means an employment, consulting or similar agreement
between a Participant and the Company or one of its Subsidiaries or Affiliates.

(w) “Nonqualified Option” means any Option that is not an Incentive Stock
Option.

(x) “Option” means an Award granted under Section 5.

(y) “Other Stock-Based Award” means Awards of Common Stock and other Awards that
are valued in whole or in part by reference to, or are otherwise based upon,
Common Stock, including (without limitation), unrestricted stock, dividend
equivalents, and convertible debentures.

(z) “Participant” means an Eligible Individual to whom an Award is or has been
granted.

(aa) “Performance Goals” means the performance goals established by the
Committee in connection with the grant of Restricted Stock, Restricted Stock
Units, Performance Units or Other Stock-Based Awards. In the case of Qualified
Performance-Based Awards, (i) such goals shall be based on the attainment of
specified levels of one or more of the following measures: overall or selected
premium or sales growth, expense efficiency ratios (ratio of expenses to premium
income), market share, customer service measures or indices, underwriting
efficiency and/or quality, persistency factors, return on net assets, economic
value added, shareholder value added, embedded value added, combined ratio,
expense ratio, loss ratio, premiums, risk based capital, revenues, revenue
growth, earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization),
earnings per share, operating income (including non-pension operating income),
pre- or after-tax income, net income, cash flow (before or after dividends),
cash flow per share (before or after dividends), gross margin, return on equity,
return on capital (including return on total capital or return on invested
capital), cash flow return on investment, return on assets or operating assets,
economic

 

3



--------------------------------------------------------------------------------

value added (or an equivalent metric), stock price appreciation, total
stockholder return (measured in terms of stock price appreciation and dividend
growth), cost control, gross profit, operating profit, cash generation, unit
volume, stock price, market share, sales, asset quality, cost saving levels,
marketing-spending efficiency, core non-interest income, or change in working
capital with respect to the Company or any one or more subsidiaries, divisions,
business units or business segments of the Company either in absolute terms or
relative to the performance of one or more other companies or an index covering
multiple companies and (ii) such Performance Goals shall be set by the Committee
within the time period prescribed by Section 162(m) of the Code and the
regulations promulgated thereunder.

(bb) “Performance Period” means that period established by the Committee at the
time any Performance Unit is granted or at any time thereafter during which any
Performance Goals specified by the Committee with respect to such Award are to
be measured.

(cc) “Performance Unit” means any Award granted under Section 8 of a unit valued
by reference to a designated amount of cash or other property other than Shares,
which value may be paid to the Participant by delivery of such property as the
Committee shall determine, including, without limitation, cash, Shares, or any
combination thereof, upon achievement of such Performance Goals during the
Performance Period as the Committee shall establish at the time of such grant or
thereafter.

(dd) “Plan” means this Unum Group Stock Incentive Plan of 2007, as set forth
herein and as hereafter amended from time to time.

(ee) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 11.

(ff) “Restricted Stock” means an Award granted under Section 6.

(gg) “Restricted Stock Units” means an Award granted under Section 7.

(hh) “Retirement” means the Participant’s Termination of Employment after the
attainment of age 65 or the attainment of age 55 and at least 15 years of
service.

(ii) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.

(jj) “Share” means a share of Common Stock.

(kk) “Stock Appreciation Right” has the meaning set forth in Section 5(b).

(ll) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity during any period in which at least a 50%
voting or profits interest is owned, directly or indirectly, by the Company or
any successor to the Company.

 

4



--------------------------------------------------------------------------------

(mm) “Tandem SAR” has the meaning set forth in Section 5(b).

(nn) “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement.

(oo) “Termination of Employment” means the termination of the applicable
Participant’s employment with, or performance of services for, the Company and
any of its Subsidiaries or Affiliates. Unless otherwise determined by the
Committee, (i) if a Participant’s employment with the Company and its Affiliates
terminates but such Participant continues to provide services to the Company and
its Affiliates in a non-employee capacity, such change in status shall not be
deemed a Termination of Employment and (ii) a Participant employed by, or
performing services for, a Subsidiary or an Affiliate or a division of the
Company and its Affiliates shall be deemed to incur a Termination of Employment
if, as a result of a Disaffiliation, such Subsidiary, Affiliate, or division
ceases to be a Subsidiary, Affiliate or division, as the case may be, and the
Participant does not immediately thereafter become an employee of, or service
provider for, the Company or another Subsidiary or Affiliate. Temporary absences
from employment because of illness, vacation or leave of absence and transfers
among the Company and its Subsidiaries and Affiliates shall not be considered
Terminations of Employment.

SECTION 2. Administration

(a) Committee. The Plan shall be administered by the Human Capital Committee of
the Board or such other committee of the Board as the Board may from time to
time designate (the “Committee”), which shall be composed of not less than two
directors, and shall be appointed by and serve at the pleasure of the Board. The
Committee shall, subject to Section 11, have plenary authority to grant Awards
pursuant to the terms of the Plan to Eligible Individuals. Among other things,
the Committee shall have the authority, subject to the terms and conditions of
the Plan:

(i) to select the Eligible Individuals to whom Awards may from time to time be
granted;

(ii) to determine whether and to what extent Incentive Stock Options,
Nonqualified Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Units, Other Stock-Based Awards, or any combination
thereof, are to be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to determine the terms and conditions of each Award granted hereunder,
based on such factors as the Committee shall determine;

 

5



--------------------------------------------------------------------------------

(v) subject to Section 12, to modify, amend or adjust the terms and conditions
of any Award;

(vi) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(vii) to interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreement relating thereto);

(viii) subject to Section 12, to accelerate the vesting or lapse of restrictions
of any outstanding Award, based in each case on such considerations as the
Committee in its sole discretion determines;

(ix) to decide all other matters that must be determined in connection with an
Award;

(x) to determine whether, to what extent and under what circumstances cash,
Shares and other property and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant;

(xi) to establish any “blackout” period that the Committee in its sole
discretion deems necessary or advisable; and

(xii) to otherwise administer the Plan.

(b) Procedures.

(i) The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable law
or the listing standards of the Applicable Exchange and subject to Section 11,
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it.

(ii) Subject to Section 11(c), any authority granted to the Committee may also
be exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

(c) Discretion of Committee. Subject to Section 1(f), any determination made by
the Committee or by an appropriately delegated officer pursuant to delegated
authority under the provisions of the Plan with respect to any Award shall be
made in the sole discretion of the Committee or such delegate at the time of the
grant of the Award or, unless in contravention of any express term of the Plan,
at any time thereafter. All decisions made by the Committee or any appropriately
delegated officer pursuant to the provisions of the Plan shall be final and
binding on all persons, including the Company, Participants, and Eligible
Individuals.

 

6



--------------------------------------------------------------------------------

(d) Cancellation or Suspension. Subject to Section 5(d), the Committee shall
have full power and authority to determine whether, to what extent and under
what circumstances any Award shall be canceled or suspended. In particular, but
without limitation, all outstanding Awards to any Participant may be canceled if
the Participant, without the consent of the Committee, while employed by the
Company or after termination of such employment, becomes associated with,
employed by, renders services to, or owns any interest in (other than any
nonsubstantial interest, as determined by the Committee), any business that is
in competition with the Company or with any business in which the Company has a
substantial interest, as determined by the Committee or any one or more Senior
Managers or committee of senior managers to whom the authority to make such
determination is delegated by the Committee.

(e) Award Agreements. The terms and conditions of each Award, as determined by
the Committee, shall be set forth in a written (or electronic) Award Agreement,
which shall be delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such Award. The
effectiveness of an Award shall be subject to the Award Agreement’s being signed
by the Company and/or the Participant receiving the Award unless otherwise
provided in the Award Agreement. Award Agreements may be amended only in
accordance with Section 12 hereof.

SECTION 3. Common Stock Subject to Plan

(a) Plan Maximums. The maximum number of Shares that may be granted pursuant to
Awards under the Plan shall be 35,000,000. The maximum number of Shares that may
be granted pursuant to Options intended to be Incentive Stock Options shall be
1,000,000 Shares. Shares subject to an Award under the Plan may be authorized
and unissued Shares.

(b) Individual Limits. No Participant may be granted Awards covering in excess
of 1,000,000 Shares during any calendar year.

(c) Rules for Calculating Shares Delivered. For purposes of the limits set forth
in Sections 3(a) and 3(b), each Full Value Award shall be counted as 2.7 Shares.
To the extent that any Award is forfeited, or any Option and the related Tandem
SAR (if any) or Free-Standing SAR terminates, expires or lapses without being
exercised, or any Award is settled for cash, the Shares subject to such Awards
not delivered as a result thereof shall again be available for Awards under the
Plan. If the exercise price of any Option and/or the tax withholding obligations
relating to any Award are satisfied by delivering Shares (either actually or
through attestation) or withholding Shares relating to such Award, the gross
number of Shares subject to the Award shall nonetheless be deemed to have been
granted for purposes of the first sentence of Section 3(a).

(d) Adjustment Provision. In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, separation, spinoff,
Disaffiliation, extra-ordinary dividend of cash or other property, or similar
event affecting the Company or any of its Subsidiaries (each, a “Corporate
Transaction”), the Committee or the Board may in its discretion

 

7



--------------------------------------------------------------------------------

make such substitutions or adjustments as it deems appropriate and equitable to
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the various maximum limitations set
forth in Sections 3(a) and 3(b) upon certain types of Awards and upon the grants
to individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Awards. In the event of a stock dividend, stock split, reverse stock
split, reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Company (each, a “Share Change”), the
Committee or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to (A) the aggregate number and kind of Shares or
other securities reserved for issuance and delivery under the Plan, (B) the
various maximum limitations set forth in Sections 3(a) and 3(b) upon certain
types of Awards and upon the grants to individuals of certain types of Awards,
(C) the number and kind of Shares or other securities subject to outstanding
Awards; and (D) the exercise price of outstanding Awards. In the case of
Corporate Transactions, such adjustments may include, without limitation,
(1) the cancellation of outstanding Awards in exchange for payments of cash,
property or a combination thereof having an aggregate value equal to the value
of such Awards, as determined by the Committee or the Board in its sole
discretion (it being understood that in the case of a Corporate Transaction with
respect to which stockholders of Common Stock receive consideration other than
publicly traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or Stock Appreciation
Right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each Share pursuant to such Corporate
Transaction over the exercise price of such Option or Stock Appreciation Right
shall conclusively be deemed valid); (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities). The Committee shall adjust the Performance Goals applicable to any
Awards to reflect any unusual or non-recurring events and other extraordinary
items, impact of charges for restructurings, discontinued operations, and the
cumulative effects of accounting or tax changes, each as defined by generally
accepted accounting principles or as identified in the Company’s financial
statements, notes to the financial statements, management’s discussion and
analysis or other the Company’s SEC filings, provided that in the case of
Performance Goals applicable to any Qualified Performance-Based Awards, such
adjustment does not violate Section 162(m) of the Code.

(e) Section 409A. Notwithstanding the foregoing: (i) any adjustments made
pursuant to Section 3(d) to Awards that are considered “deferred compensation”
within the meaning of Section 409A of the Code shall be made in compliance with
the requirements of Section 409A of the Code; (ii) any adjustments made pursuant
to Section 3(d) to Awards that are not considered “deferred compensation”
subject to Section 409A of the Code shall be made in such a manner as

 

8



--------------------------------------------------------------------------------

to ensure that after such adjustment, the Awards either (A) continue not to be
subject to Section 409A of the Code or (B) comply with the requirements of
Section 409A of the Code; and (iii) in any event, neither the Committee nor the
Board shall have the authority to make any adjustments pursuant to Section 3(d)
to the extent the existence of such authority would cause an Award that is not
intended to be subject to Section 409A of the Code at the Grant Date to be
subject thereto.

SECTION 4. Eligibility

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).

SECTION 5. Options and Stock Appreciation Rights

(a) Types of Options. Options may be of two types: Incentive Stock Options and
Nonqualified Options. The Award Agreement for an Option shall indicate whether
the Option is intended to be an Incentive Stock Option or a Nonqualified Option.

(b) Types and Nature of Stock Appreciation Rights. Stock Appreciation Rights may
be “Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount in cash, Shares, or both, in value equal to the product of
(i) the excess of the Fair Market Value of one Share over the exercise price of
the applicable Stock Appreciation Right, multiplied by (ii) the number of Shares
in respect of which the Stock Appreciation Right has been exercised. The
applicable Award Agreement shall specify whether such payment is to be made in
cash or Common Stock or both, or shall reserve to the Committee or the
Participant the right to make that determination prior to or upon the exercise
of the Stock Appreciation Right.

(c) Tandem SARs. A Tandem SAR may be granted at the Grant Date of the related
Option. A Tandem SAR shall be exercisable only at such time or times and to the
extent that the related Option is exercisable in accordance with the provisions
of this Section 5, and shall have the same exercise price as the related Option.
A Tandem SAR shall terminate or be forfeited upon the exercise or forfeiture of
the related Option, and the related Option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR.

(d) Exercise Price. The exercise price per Share subject to an Option or
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a share of the Common Stock on the applicable Grant Date. In no event may any
Option, Tandem SAR, or Free-Standing SAR granted under this Plan be amended,
other than pursuant to Section 3(d), to decrease the exercise price thereof, be
cancelled in conjunction with the grant of any new Option or Free-Standing SAR
with a lower exercise price, or otherwise be subject to any action that would be
treated, for

 

9



--------------------------------------------------------------------------------

accounting purposes, as a “repricing” of such Option or Free-Standing SAR,
unless such amendment, cancellation, or action is approved by the Company’s
stockholders.

(e) Term. The Term of each Option and each Free-Standing SAR shall be fixed by
the Committee, but shall not exceed ten years from the Grant Date.

(f) Vesting and Exercisability. Except as otherwise provided herein, Options and
Free-Standing SARs shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee, provided
that, except as otherwise determined by the Committee, in no event shall the
normal vesting schedule of an Option or Free-Standing SAR provide that such
Option or Free-Standing SAR vest prior to the first anniversary of the date of
grant (other than in the case of death or Disability).

(g) Method of Exercise. Subject to the provisions of this Section 5, Options and
Free-Standing SARs may be exercised, in whole or in part, at any time during the
applicable term by giving written notice of exercise to the Company specifying
the number of shares of Common Stock as to which the Option or Free-Standing SAR
is being exercised. In the case of the exercise of an Option, such notice shall
be accompanied by payment in full of the purchase price (which shall equal the
product of such number of shares multiplied by the applicable exercise price) by
certified or bank check or such other instrument as the Company may accept. If
approved by the Committee, payment, in full or in part, may also be made as
follows:

(i) Payments made be made in the form of unrestricted shares of Common Stock (by
delivery of such shares or by attestation) of the same class as the Common Stock
subject to the Option already owned by the Participant (based on the Fair Market
Value of the Common Stock on the date the Option is exercised).

(ii) To the extent permitted by applicable law, payment may be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds necessary to pay the purchase price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. To the extent permitted by applicable law, the Committee
may also provide for Company loans to be made for purposes of the exercise of
Options.

(iii) Payment may be made by instructing the Company to withhold a number of
shares of Common Stock having a Fair Market Value (based on the Fair Market
Value of the Common Stock on the date the applicable Option is exercised) equal
to product of (A) the exercise price multiplied by (B) the number of shares of
Common Stock in respect of which the Option shall have been exercised.

(h) Delivery; Rights of Stockholders. No Shares shall be delivered pursuant to
the exercise of an Option until the exercise price therefor has been fully paid
and applicable taxes

 

10



--------------------------------------------------------------------------------

have been withheld. The applicable Participant shall have all of the rights of a
stockholder of the Company holding the class or series of Common Stock that is
subject to the Option or Stock Appreciation Right (including, if applicable, the
right to vote the applicable Shares and the right to receive dividends), when
the Participant (i) has given written notice of exercise, (ii) if requested, has
given the representation described in Section 14(a), and (iii) in the case of an
Option, has paid in full for such Shares.

(i) Nontransferability of Options and Stock Appreciation Rights. No Option or
Free-Standing SAR shall be transferable by a Participant other than, for no
value or consideration, (i) by will or by the laws of descent and distribution,
or (ii) in the case of a Nonqualified Option or Free-Standing SAR, as otherwise
expressly permitted by the Committee including, if so permitted, pursuant to a
transfer to the Participant’s family members, whether directly or indirectly or
by means of a trust or partnership or otherwise. For purposes of this Plan,
unless otherwise determined by the Committee, “family member” shall have the
meaning given to such term in General Instructions A.1(a)(5) to Form S-8 under
the Securities Act of 1933, as amended, and any successor thereto. A Tandem SAR
shall be transferable only with the related Option as permitted by the preceding
sentence. Any Option or Stock Appreciation Right shall be exercisable, subject
to the terms of this Plan, only by the applicable Participant, the guardian or
legal representative of such Participant, or any person to whom such Option or
Stock Appreciation Right is permissibly transferred pursuant to this
Section 5(i), it being understood that the term “Participant” includes such
guardian, legal representative and other transferee; provided, however, that the
term “Termination of Employment” shall continue to refer to the Termination of
Employment of the original Participant.

(j) Termination of Employment. A Participant’s Options and Stock Appreciation
Rights shall be forfeited upon his or her Termination of Employment, except as
set forth below:

(i) Upon a Participant’s Termination of Employment for any reason other than
death, Disability, Retirement or for Cause, any Option or Stock Appreciation
Right held by the Participant that was exercisable immediately before the
Termination of Employment may be exercised at any time until the earlier of
(A) the 90th day following such Termination of Employment and (B) expiration of
the Term thereof;

(ii) Upon a Participant’s Termination of Employment by reason of the
Participant’s death, any Option or Stock Appreciation Right held by the
Participant shall vest and be exercisable at any time until the earlier of
(A) the third anniversary of the date of such death and (B) the expiration of
the Term thereof;

(iii) Upon a Participant’s Termination of Employment by reason of Disability,
any Option or Stock Appreciation Right held by the Participant shall vest and be
exercisable at any time until the expiration of the Term thereof;

(iv) Upon a Participant’s Termination of Employment for Retirement, any Option
or Stock Appreciation Right held by the Participant shall vest and be
exercisable

 

11



--------------------------------------------------------------------------------

at any time until the earlier of (A) the fifth anniversary of such Termination
of Employment and (B) expiration of the Term thereof; and

(k) Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment, provided, that if such rules are less favorable to
the Participant than those set forth above, such rules are set forth in the
applicable Award Agreement.

SECTION 6. Restricted Stock

(a) Nature of Awards and Certificates. Shares of Restricted Stock are actual
Shares issued to a Participant, and shall be evidenced in such manner as the
Committee may deem appropriate, including book-entry registration or issuance of
one or more stock certificates. Any certificate issued in respect of Shares of
Restricted Stock shall be registered in the name of the applicable Participant
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Unum Group, Stock Incentive Plan of 2007 and an Award Agreement. Copies of such
Plan and Agreement are on file at the offices of Unum Group, 1 Fountain Square,
Chattanooga, Tennessee 37402.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

(b) Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions:

(i) The Committee shall, prior to or at the time of grant, condition (A) the
vesting of an Award of Restricted Stock upon the continued service of the
applicable Participant or (B) the grant or vesting of an Award of Restricted
Stock upon the attainment of Performance Goals or the attainment of Performance
Goals and the continued service of the applicable Participant. In the event that
the Committee conditions the grant or vesting of an Award of Restricted Stock
upon the attainment of Performance Goals or the attainment of Performance Goals
and the continued service of the applicable Participant, the Committee may,
prior to or at the time of grant, designate an Award of Restricted Stock as a
Qualified Performance-Based Award. The conditions for grant or vesting and the
other provisions of Restricted Stock Awards (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient.

 

12



--------------------------------------------------------------------------------

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Shares of Restricted Stock. Subject to the terms of the Plan
and the applicable Award Agreement, any Award of Restricted Stock shall be
subject to vesting during the Restriction Period of at least three years
following the date of grant, provided that a Restriction Period of at least one
year following the date of grant is permissible if vesting is conditioned upon
the achievement of Performance Goals, and provided, further that an Award may
vest in part on a pro rata basis prior to the expiration of any Restriction
Period, and provided, further, that up to five percent of Shares available for
grant as Restricted Stock (together with all other Shares available for grant as
Full-Value Awards) may be granted without regard to the foregoing requirements
and the Committee may accelerate the vesting and lapse any restrictions with
respect to any such Restricted Stock Awards.

(iii) Except as provided in this Section 6 and in the applicable Award
Agreement, the applicable Participant shall have, with respect to the Shares of
Restricted Stock, all of the rights of a stockholder of the Company holding the
class or series of Common Stock that is the subject of the Restricted Stock,
including, if applicable, the right to vote the Shares and the right to receive
any cash dividends. If so determined by the Committee in the applicable Award
Agreement and subject to Section 14(e), (A) cash dividends on the class or
series of Common Stock that is the subject of the Restricted Stock Award shall
be automatically deferred and reinvested in additional Restricted Stock, held
subject to the vesting of the underlying Restricted Stock, and (B) subject to
any adjustment pursuant to Section 3(d), dividends payable in Common Stock shall
be paid in the form of Restricted Stock of the same class as the Common Stock
with which such dividend was paid, held subject to the vesting of the underlying
Restricted Stock.

(iv) If and when any applicable Performance Goals are satisfied and the
Restriction Period expires without a prior forfeiture of the Shares of
Restricted Stock for which legended certificates have been issued, unlegended
certificates for such Shares shall be delivered to the Participant upon
surrender of the legended certificates.

SECTION 7. Restricted Stock Units

(a) Nature of Awards. Restricted Stock Units are Awards denominated in Shares
that will be settled, subject to the terms and conditions of the Restricted
Stock Units, in an amount in cash, Shares, or both, based upon the Fair Market
Value of a specified number of Shares.

(b) Terms and Conditions. Restricted Stock Units shall be subject to the
following terms and conditions:

 

13



--------------------------------------------------------------------------------

(i) The Committee shall, prior to or at the time of grant, condition (A) the
vesting of Restricted Stock Units upon the continued service of the applicable
Participant or (B) the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals or the attainment of Performance Goals and the
continued service of the applicable Participant. In the event that the Committee
conditions the grant or vesting of Restricted Stock Units upon the attainment of
Performance Goals or the attainment of Performance Goals and the continued
service of the applicable Participant, the Committee may, prior to or at the
time of grant, designate the Restricted Stock Units as a Qualified
Performance-Based Awards. The conditions for grant or vesting and the other
provisions of Restricted Stock Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest or at a later time specified by the Committee or in
accordance with an election of the Participant, if the Committee so permits.

(ii) Subject to the provisions of the Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Units for which such vesting restrictions apply (the
“Restriction Period”), and until the expiration of the Restriction Period, the
Participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber Restricted Stock Units. Subject to the terms of the Plan and
the applicable Award Agreement, any Restricted Stock Units shall be subject to
vesting during the Restriction Period of at least three years following the date
of grant, provided that a Restriction Period of at least one year following the
date of grant is permissible if vesting is conditioned upon the achievement of
Performance Goals, and provided, further that a Restricted Stock Unit may vest
in part prior to the expiration of any Restriction Period, and provided,
further, that up to five percent of Shares available for grant as Restricted
Stock Units (together with all other Shares available for grant as Full-Value
Awards) may be granted without regard to the foregoing requirements and the
Committee may accelerate the vesting and lapse any restrictions with respect to
any such Restricted Stock Units.

(iii) The Award Agreement for Restricted Stock Units shall specify whether, to
what extent and on what terms and conditions the applicable Participant shall be
entitled to receive current or deferred payments of cash, Common Stock or other
property corresponding to the dividends payable on the Common Stock (subject to
Section 14(e) below).

SECTION 8. Performance Units.

Performance Units may be issued hereunder to Eligible Individuals, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
Performance Goals to be achieved during any Performance Period and the length of
the Performance Period shall be determined by the Committee upon the grant of
each Performance Unit, provided that the

 

14



--------------------------------------------------------------------------------

Performance Period shall be no less than one year following the date of grant.
The Committee may, in connection with the grant of Performance Units, designate
them as Qualified Performance-Based Awards. The conditions for grant or vesting
and the other provisions of Performance Units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. Performance Units may be paid in cash, Shares, other property or any
combination thereof, in the sole discretion of the Committee as set forth in the
applicable Award Agreement. The performance levels to be achieved for each
Performance Period and the amount of the Award to be distributed shall be
conclusively determined by the Committee. Performance Units may be paid in a
lump sum or in installments following the close of the Performance Period. The
maximum value of the property, including cash, that may be paid or distributed
to any Participant pursuant to a grant of Performance Units made in any one
calendar year shall be five million dollars ($5,000,000).

SECTION 9. Other Stock-Based Awards

Other Stock-Based Awards may be granted under the Plan, provided that any Other
Stock-Based Awards that are Awards of Common Stock that are unrestricted shall
only be granted in lieu of other compensation due and payable to the
Participant. Subject to the terms of the Plan, any Other Stock-Based Award that
is a Full-Value Award shall be subject to vesting during a Restriction Period of
at least three years following the date of grant, provided that a Restriction
Period of at least one year following the date of grant is permissible if
vesting is conditioned upon the achievement of Performance Goals, and provided,
further that an Other Stock-Based Award that is a Full-Value Award may vest in
part on a pro rata basis prior to the expiration of any Restriction Period,
provided, further, that up to five percent of Shares available for grant as
Other Stock-Based Awards that are Full-Value Awards (together with all other
Shares available for grant as Full-Value Awards) may be granted with a
Restriction Period of at least one year following the date of grant regardless
of whether vesting is conditioned upon the achievement of Performance Goals.

SECTION 10. Change in Control Provisions

(a) Impact of Event. Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control (as defined below), except to the
extent the Committee specifically provides otherwise in an Award Agreement, and
except as provided in Section 3(d) and in Section 10(d), immediately upon the
occurrence of a Change in Control:

(i) any Options and Stock Appreciation Rights outstanding which are not then
exercisable and vested shall become fully exercisable and vested;

(ii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable;

 

15



--------------------------------------------------------------------------------

(iii) all Restricted Stock Units shall be considered to be earned and payable in
full, and any deferral or other restriction shall lapse and such Restricted
Stock Units shall be settled in cash as promptly as is practicable; and

(iv) the Committee may also make additional adjustments and/or settlements of
outstanding Awards as it deems appropriate and consistent with the Plan’s
purposes.

(b) Definition of Change in Control. For purposes of the Plan, a “Change in
Control” shall mean any of the following events:

(i) during any period of two consecutive years, individuals who, at the
beginning or such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director and whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest (as described in Rule
14a-11 under the Act) (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is defined in Section 3(a)(9) of the Act and as used in Sections 13(d)(3)
and 14(d)(2) of the Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election or Contest or
Proxy Contest, shall be deemed an Incumbent Director;

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however , that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control of the Company
by virtue of any of the following acquisitions: (A) by the Company of any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by an underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii), or (E) a transaction
(other than one described in (iii) below) in which Company Voting Securities are
acquired from the Company, if a majority of the Incumbent Directors approve a
resolution providing expressly that the acquisition pursuant to this clause
(E) does not constitute a Change in Control of the Company under this paragraph
(ii);

(iii) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other

 

16



--------------------------------------------------------------------------------

disposition of all or substantially all of the Company’s assets to an entity
that is not an affiliate of the Company (a “Sale”), unless immediately following
such Reorganization or Sale: (A) more than 50% of the total voting power of
(x) the corporation resulting from such Reorganization or the corporation which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Corporation”), or (y) if applicable, the ultimate parent
corporation that directly or indirectly has beneficial ownership of 100% of the
voting securities eligible to elect directors of the Surviving Corporation (the
“Parent Corporation”), is represented by the Company Voting Securities that were
outstanding immediately prior to such Reorganization or Sale (or, if applicable,
is represented by shares into which such Company Voting Securities were
converted pursuant to such Reorganization or Sale), and such voting power among
the holders thereof is in substantially the same proportion as the voting power
of such Company Voting Securities among the holders thereof immediately prior to
the Reorganization or Sale, (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation) is or becomes the beneficial owner, directly or indirectly,
of 20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Reorganization or Sale were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale (any Reorganization or Sale which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

(c) Special Change in Control Post-Termination Exercise Rights. Unless otherwise
provided in the applicable Award Agreement, notwithstanding any other provision
of the Plan to the contrary, upon the Termination of Employment of a
Participant, during the 24-month period following a Change in Control, for any
reason other than for Cause, any Option or Stock Appreciation Right held by the
Participant as of the date of the Change in Control that remains outstanding as
of the date of such Termination of Employment may thereafter be exercised, until
the later of (i) the last date on which such Option or Stock Appreciation Right
would be

 

17



--------------------------------------------------------------------------------

exercisable in the absence of this Section 10(c) and (ii) the earlier of (A) the
third anniversary of such Change in Control and (B) expiration of the Term of
such Option or Stock Appreciation Right.

(d) Notwithstanding the foregoing, if any Award is subject to Section 409A of
the Code, this Section 10 shall be applicable only to the extent specifically
provided in the Award Agreement and permitted pursuant to Section 11(e).

SECTION 11. Qualified Performance-Based Awards; Section 16(b); Section 409A

(a) The provisions of this Plan are intended to ensure that all Options and
Stock Appreciation Rights granted hereunder to any Participant who is or may be
a “covered employee” (within the meaning of Section 162(m)(3) of the Code) in
the tax year in which such Option or Stock Appreciation Right is expected to be
deductible to the Company qualify for the Section 162(m) Exemption, and all such
Awards shall therefore be considered Qualified Performance-Based Awards and this
Plan shall be interpreted and operated consistent with that intention
(including, without limitation, to require that all such Awards be granted by a
committee composed solely of members who satisfy the requirements for being
“outside directors” for purposes of the Section 162(m) Exemption (“Outside
Directors”)). When granting any Award other than an Option or Stock Appreciation
Right, the Committee may designate such Award as a Qualified Performance-Based
Award, based upon a determination that (i) the recipient is or may be a “covered
employee” (within the meaning of Section 162(m)(3) of the Code) with respect to
such Award, and (ii) the Committee wishes such Award to qualify for the
Section 162(m) Exemption, and the terms of any such Award (and of the grant
thereof) shall be consistent with such designation (including, without
limitation, that all such Awards be granted by a committee composed solely of
Outside Directors). Within 90 days after the commencement of a Performance
Period or, if earlier, by the expiration of 25% of a Performance Period, the
Committee will designate one or more Performance Periods, determine the
Participants for the Performance Periods and establish the Performance Goals for
the Performance Periods.

(b) Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and/or payable (as applicable) upon
the achievement of one or more Performance Goals, together with the satisfaction
of any other conditions, such as continued employment, as the Committee may
determine to be appropriate.

(c) The full Board shall not be permitted to exercise authority granted to the
Committee to the extent that the grant or exercise of such authority would cause
an Award designated as a Qualified Performance-Based Award not to qualify for,
or to cease to qualify for, the Section 162(m) Exemption.

(d) The provisions of this Plan are intended to ensure that no transaction under
the Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to this

 

18



--------------------------------------------------------------------------------

Plan to be exempt (pursuant to Rule 16b-3 promulgated under the Exchange Act)
from Section 16(b), and no delegation of authority by the Committee shall be
permitted if such delegation would cause any such transaction to be subject to
(and not exempt from) Section 16(b).

(e) It is the intention of the Company that no Award shall be “deferred
compensation” subject to Section 409A of the Code, unless and to the extent that
the Committee specifically determines otherwise as provided in the immediately
following sentence, and the Plan and the terms and conditions of all Awards
shall be interpreted accordingly. The terms and conditions governing any Awards
that the Committee determines will be subject to Section 409A of the Code,
including any rules for elective or mandatory deferral of the delivery of cash
or shares of Common Stock pursuant thereto and any rules regarding treatment of
such Awards in the event of a Change in Control, shall be set forth in the
applicable Award Agreement, and shall comply in all respects with Section 409A
of the Code.

SECTION 12. Term, Amendment and Termination

(a) Effectiveness. The Plan was approved by the Board on March 21, 2007, subject
to and contingent upon approval by at least a majority of the outstanding shares
of the Company. The Plan will be effective as of the date of such approval by
the Company’s stockholders (the “Effective Date”).

(b) Termination. The Plan will terminate on the tenth anniversary of the
Effective Date. Awards outstanding as of such date shall not be affected or
impaired by the termination of the Plan.

(c) Amendment of Plan. The Board or the Committee may amend, alter, or
discontinue the Plan, but no amendment, alteration or discontinuation shall be
made which would materially impair the rights of the Participant with respect to
a previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including without limitation
Section 409A of the Code, stock exchange rules or accounting rules. In addition,
no such amendment shall be made without the approval of the Company’s
stockholders (a) to the extent such approval is required (1) by applicable law
or the listing standards of the Applicable Exchange as in effect as of the date
hereof or (2) under applicable law or the listing standards of the Applicable
Exchange as may be required after the date hereof, (b) to the extent such
amendment would materially increase the benefits accruing to Participants under
the Plan, (c) to the extent such amendment would materially increase the number
of securities which may be issued under the Plan, (d) to the extent such
amendment would materially modify the requirements for participation in the Plan
or (e) that would accelerate the vesting of any Restricted Stock or Restricted
Stock Units under the Plan except as otherwise provided in the Plan.

(d) Amendment of Awards. Subject to Section 5(d), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall
cause a Qualified Performance-Based Award to cease to qualify for the
Section 162(m) Exemption or

 

19



--------------------------------------------------------------------------------

without the Participant’s consent materially impair the rights of any
Participant with respect to an Award, except such an amendment made to cause the
Plan or Award to comply with applicable law, stock exchange rules or accounting
rules.

SECTION 13. Unfunded Status of Plan

It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.

SECTION 14. General Provisions

(a) Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the Company
in writing that such person is acquiring the Shares without a view to the
distribution thereof. The certificates for such Shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan or agreements made pursuant
thereto, the Company shall not be required to issue or deliver any certificate
or certificates for Shares under the Plan prior to fulfillment of all of the
following conditions: (i) listing or approval for listing upon notice of
issuance, of such Shares on the Applicable Exchange; (ii) any registration or
other qualification of such Shares of the Company under any state or federal law
or regulation, or the maintaining in effect of any such registration or other
qualification which the Committee shall, in its absolute discretion upon the
advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.

(b) Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.

(c) No Contract of Employment. The Plan shall not constitute a contract of
employment, and adoption of the Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Company or any Subsidiary or Affiliate to terminate the employment of any
employee at any time.

(d) Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Company, withholding

 

20



--------------------------------------------------------------------------------

obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Committee establishes. The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to such Participant. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

(e) Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional Restricted Stock at the time of any dividend payment,
and the payment of Shares with respect to dividends to Participants holding
Awards of Restricted Stock Units, shall only be permissible if sufficient Shares
are available under Section 3 for such reinvestment or payment (taking into
account then outstanding Awards). In the event that sufficient Shares are not
available for such reinvestment or payment, such reinvestment or payment shall
be made in the form of a grant of Restricted Stock Units equal in number to the
Shares that would have been obtained by such payment or reinvestment, the terms
of which Restricted Stock Units shall provide for settlement in cash and for
dividend equivalent reinvestment in further Restricted Stock Units on the terms
contemplated by this Section 14(e).

(f) Designation of Death Beneficiary. The Committee shall establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of such Participant’s death are to be
paid or by whom any rights of such eligible Individual, after such Participant’s
death, may be exercised.

(g) Subsidiary Employees. In the case of a grant of an Award to any employee of
a Subsidiary of the Company, the Company may, if the Committee so directs, issue
or transfer the Shares, if any, covered by the Award to the Subsidiary, for such
lawful consideration as the Committee may specify, upon the condition or
understanding that the Subsidiary will transfer the Shares to the employee in
accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. All Shares underlying Awards that are forfeited or
canceled should revert to the Company.

(h) Governing Law and Interpretation. The Plan and all Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws.
The captions of this Plan are not part of the provisions hereof and shall have
no force or effect.

(i) Non-Transferability. Except as otherwise provided in Section 5(i) or by the
Committee, Awards under the Plan are not transferable except by will or by laws
of descent and distribution.

(j) Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to Eligible Individuals who are foreign nationals, who are located
outside the United

 

21



--------------------------------------------------------------------------------

States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company to be
subject to) legal or regulatory provisions of countries or jurisdictions outside
the United States, on such terms and conditions different from those specified
in the Plan as may, in the judgment of the Committee, be necessary or desirable
to foster and promote achievement of the purposes of the Plan, and, in
furtherance of such purposes, the Committee may make such modifications,
amendments, procedures, or subplans as may be necessary or advisable to comply
with such legal or regulatory provisions.

(k) Deferrals. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred. Subject to the
provisions of this Plan and any Award Agreement, the recipient of an Award
(including, without limitation, any deferred Award) may, if so determined by the
Committee, be entitled to receive, currently or on a deferred basis, interest or
dividends, or interest or dividend equivalents, with respect to the number of
shares covered by the Award, as determined by the Committee, in its sole
discretion, and the Committee may provide that such amounts (if any) shall be
deemed to have been reinvested in additional Shares or otherwise reinvested.

 

22